Citation Nr: 0947038	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  03-34 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from July 1974 to 
August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Reno, 
Nevada.  In that decision, the RO denied a claim for service 
connection for PTSD to include depression, agoraphobia and 
panic attacks.  

In January 2005, the Veteran testified before the undersigned 
at a hearing in Reno, Nevada.  A transcript of that hearing 
is of record.  

In April 2005 and May 2009 this claim was remanded for 
further development.  


FINDINGS OF FACT

1. The Veteran did not serve in combat.  

2. An in-service stressor to support a diagnosis of PTSD has 
not been corroborated by credible evidence.  

3.  A chronic psychiatric disability was not present in 
service and is not otherwise related to active duty.  




CONCLUSION OF LAW

A chronic psychiatric disability, including PTSD was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.304(f) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist 

In February 2004 and May 2005, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(b) (2009).  The AOJ notified the Veteran of 
information and evidence necessary to substantiate her claim 
for service connection.  She was notified of the information 
and evidence that VA would seek to provide and the 
information and evidence that she was expected to provide.  

The Veteran was not informed of the process by which initial 
disability ratings and effective dates are assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
any event, as will be discussed below, the Board finds that 
the evidence of record does not support a grant of service 
connection.  In light of these denials, no ratings or 
effective dates will be assigned.  The Board finds that there 
can be no possibility of any prejudice to the Veteran in 
proceeding with the issuance of a final decision of the claim 
adjudicated in this decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

This is a case which involves an allegation of in-service 
sexual assault.  In personal assault cases, more 
particularized requirements are established regarding the 
notice and development of 'alternative sources' of 
information as service records may be devoid of evidence 
because many victims of personal assault, especially sexual 
assault and domestic violence, do not file official reports.  
38 C.F.R. § 3.304(f); see also Gallegos v. Peake, 22 Vet. 
App. 329 (2008); VA ADJUDICATION PROCEDURAL MANUAL M21-1MR, 
Part IV.  VA will not deny a PTSD claim based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than a veteran's service records 
or evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  

Here, the heightened duty to notify was satisfied by the May 
2005 letter that specifically advised a veteran that she 
could substantiate her personal assault claim with 
alternative sources of evidence.  These alternatives stated 
(but not limited to) were: private medical records; civilian 
police reports; reports from crisis intervention centers; 
testimonials from family members, roommates, fellow service 
members, and clergy; and copies of any personal diaries or 
journals.  She was also given many examples of evidence of 
behavior changes following the claimed assault that may be 
found in different sources.  These examples include, but are 
not limited to, the following: a request for transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavioral changes.  38 C.F.R. 
§ 3.304(f)(3) (2009).  

The "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to the claim, whether or not 
the records are in Federal custody, and that VA will provide 
a medical examination when necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4) (2009).  Here, the 
Veteran was given a VA examination in April 2007.  Service 
treatment and personnel records of the Veteran have been 
associated with the file.  The personnel records of R.A., the 
Veteran's alleged perpetrator (now deceased), have been 
temporarily associated with the file during the adjudication 
of this claim.  At the January 2005 Board hearing, the 
Veteran stated she did not think that any other records that 
would document the harassment other than in R.A.'s personnel 
file (Transcript, p 7).  She also stated that two places she 
received treatment in 1984 and 1985 told her they did not 
keep medical records past 15 years (Transcript, p 8).  

The Office of the Inspector General of the base the Veteran 
was at in service was contacted, as was the Air Force Office 
of Special Investigations (AFOSI).  A November 2008 letter 
shows the Office of the Inspector General's search was 
negative for records as records of investigations were 
normally kept for two years.  Contacting AFOSI was 
recommended.  The AFOSI's search, as detailed in a July 2009 
letter, was also negative.  AFOSI recommended looking at 
R.A.'s service personnel records.  VA has done everything 
reasonably possible to assist the appellant with respect to 
her claim for benefits in accordance with 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c) (2009).  The duties to notify and 
assist have been met.  

II. Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2009).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Additionally, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that a veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of a veteran's 
service, a veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f).  

If, however, there is no combat experience, or if there is a 
determination that a veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate a veteran's statement as 
to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 99 (1993).  A veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

With regard to claims based on personal assault in service, 
38 C.F.R. § 3.304(f)(3) provides, in pertinent part, that if 
a post-traumatic stress disorder claim is based on in-service 
personal assault, evidence from sources other than a 
veteran's service record may corroborate a veteran's account 
of the stressor incident (examples of evidence that may 
corroborate an account and evidence that might document 
behavior changes are listed above in the duties to notify and 
assist section).  VA may submit any evidence that it receives 
to an appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal assault 
occurred.  

Contemporaneous service treatment records and service 
personnel records often do not document sexual assault in 
service.  It is recognized by the Board that personal assault 
can often only be established by secondary evidence.  
However, service connection cannot be predicated on a resort 
to pure speculation.  See 38 C.F.R. § 3.102 (2009).  

In Patton v. West, 12 Vet. App. 272, 278-80, the United 
States Court of Appeals for Veterans Claims discussed the 
appropriate standard of proof for in-service assault claims 
and emphasized that the equipoise standard of proof, not the 
preponderance standard, is applicable.  Statements contained 
in prior decisions indicated that something more than medical 
nexus evidence is required to fulfill the requirement for 
credible supporting evidence of a claimed stressor.  Prior 
decisions indicated that an opinion by a mental health 
professional based on a post-service examination of a veteran 
cannot be used to establish the occurrence of the stressor.  
Such statements were made in the context of discussing PTSD 
diagnoses other than those arising from personal assault.  
Id. at 280; see Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996).  

The Court distinguished personal assault cases in Patton, 
stating "As to such personal-assault cases, as we have seen, 
VA has provided for special evidentiary-development 
procedures, including interpretation of behavior changes by a 
clinician and interpretation in relation to a medical 
diagnosis."  Patton, 12 Vet.App. at 280.  In Bradford v. 
Nicholson, 10 Vet. App. 200 (2006), the Court held: "under 
the particular circumstances of this case in which the 
medical examiner questioned only the criterion of a stressor 
and did not rule out the diagnosis of post-traumatic stress 
disorder due to the absence of any of the other DSM-IV 
criteria, it may be inferred that the examiner based his 
medical opinion on the premise that the allegation of an in-
service stressor was not plausible."  

In adjudicating this claim, the Board must assess the 
competence of the Veteran.  For psychiatric symptoms, the 
Veteran is at least competent on the issues of chronicity of 
symptoms in service and continuity of symptoms after service.  
Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 
2006).  In Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), 
the Court, citing Layno v. Brown, 6 Vet. App. 465, 469 
(1994), emphasized that lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witnesses personal knowledge.  See 
also 38 C.F.R. § 3.159(a)(2).  

It is also the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995) and Madden v. Gober, 125 F. 3d 1477, 1481 
(Fed. Cir. 1997) (and cases cited within).  In determining 
whether documents submitted by a veteran are credible, the 
Board may consider internal consistency, facial plausibility, 
and consistency with other evidence submitted on behalf of 
the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  
The Board is not required to accept an appellant's 
uncorroborated account of his or her active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1991).  

III. Analysis

In an August 2002 claim, the Veteran filed for PTSD, 
depression, agoraphobia, and panic attacks due to sexual 
trauma from 1977.  She first outlined her contentions in a 
July 2003 notice of disagreement.  She reported sexual 
harassment, assault, and battery by a noncommissioned officer 
in charge, R.A.  R.A. was a superior to the Veteran.  
Specifically, R.A. groped her, made inappropriate comments, 
and threatened her.  She stated that she kept going up the 
chain of command to report him until finally he was 
transferred to another unit (this occurred only after a Tech 
Sergeant corroborated her story).  

After the transfer, the harassment continued until the 
Veteran said she reported it to the Inspector General on 
base.  After an investigation and a hearing with the 
Inspector General, she said she thought R.A. was given a 
general or bad conduct discharge.  She stated that R.A. made 
threatening phone calls and would drive by her house or stop 
in front of it.  She stated she reported these actions to 
military police but they stated it was now a civilian matter 
as he had been discharged.  She asked to be transferred to 
another base, but her request was denied.  She stated she had 
no options but to separate from service.  

After moving away, she still received phone calls from R.A.  
She stated that this was when she started to get panic 
attacks, sleep paralysis, and insomnia.  These things in turn 
caused her to divorce her first husband.  She was unable to 
leave her house because of the attacks.  She finally sought 
treatment and felt like "there was something there that I 
couldn't remember."  After reading an online article in 
October 2002 she remembered her sexual assault in the 
military.  She started having panic attacks again.  In 
closing, she stated "Just the fact that [R.A.] was given a 
general discharge because of this should tell you that my 
case is legitimate."  

A January 2005 statement was similar to her notice of 
disagreement, with some slight additions.  For example, she 
stated R.A. received a less than honorable discharge.  

At the January 2005 Board hearing, the Veteran stated she 
followed the chain of command in her complaints starting in 
January 1975 (Transcript, p 6-7).  She said the tech sergeant 
corroborated the harassment in March 1977 and she went to the 
Inspector General at this time (Transcript, p 7).  She said 
R.A. was transferred to another unit and then discharged in 
with, she believed, a bad conduct discharge or general 
discharge due to the findings of the Inspector General.  Id.  

The Veteran said that there should be documentation regarding 
her stressors in her medical records in service because the 
doctor treating her during pregnancy told her if she didn't 
get away from the stress she might miscarry (Transcript, p 
8).  The harassment by R.A. continued after service until 
1982 (Transcript, p 9).  She also stated that she was 
diagnosed with dysthymia in 1982 and was told she was 
"losing blocks of time."  Id.  She first received treatment 
in 1984 (Transcript, p 12) and was first diagnosed with PTSD 
in 1994 (Transcript, p 13).  She ended up divorcing her 
husband because of her reaction to the harassment (not 
leaving the house, not being able to let others babysit the 
children) (Transcript, p 15).  

An airman performance report covering the time period of July 
1975 to February 1976 was signed off by a tech sergeant (the 
same tech sergeant the Veteran mentioned above) and R.A.  
Both gave a positive report.  The next report (covering 
February through November 1976) shows a reporting official 
scored her 7/9 on personal qualities and an indorsing 
official scored her 8/9.  Both officials explained that she 
had a temporary duty assignment.  This assignment is further 
explained by a service treatment record which shows she gave 
birth in August 1976.  

The November 1976 to March 1977 airman performance report 
showed positive recommendations and that she scored a 9/9 
overall on personal qualities.  This report was signed off by 
R.A., MSgt, who was the indorsing official.  He stated: "Her 
dedication to service is outstanding and I recommend her 
promotion to the grade of Senior Airman as soon as 
possible."  

A May 1977 service personnel record shows the Veteran met 
with her career adviser and was undecided about re-enlisting; 
she had no comment.  An undated service personnel record 
shows the Veteran not recommended for re-enlistment.  A May 
1977 record shows a supervisor (the same person who signed 
the undated record) explained that the Veteran was not 
recommended for enlistment if she stays in maintenance.  He 
explained that she "just doesn't have job security or 
personal satisfaction.  I believe she should be given a 
chance to cross train into 702 career field to develop her 
full potential.  If she does retrain in another career field 
she should be allowed to re-enlist."  He recommended her for 
re-enlistment.  

An airman performance report covering March to July 1977 
showed positive recommendations and she scored an 8/9 on 
personal qualities.  "[The Veteran's] humorous wit coupled 
with her outgoing personality make her well liked by her 
subordinates and superiors as well."  

An August 1977 service personnel record shows the Veteran 
took a voluntary discharge due to her second pregnancy and 
noted she was eligible for re-enlistment.  
The separation examination from the same month was negative 
for any mental illness and noted the Veteran's pregnancy.  
The Veteran did not report any problems.  

A review of R.A.'s personnel file mentions no investigations, 
allegations or documentation regarding the perpetration of an 
in-service assault.  A July 1976 performance report for RA 
showed he was an "effective and versatile" noncommissioned 
officer.  He was recommended for promotion to senior master 
sergeant and scored a 9/9 on personal qualities.  Included in 
his personnel file was an August 1977 officer/airmen 
separation record which does not show a transfer to a 
different duty assignment.  R.A. retired in July 1977 and the 
character of his service was honorable.  An October 1987 
retired casualty report shows R.A. died in August 1987.  

An April 1994 private psychological 
assessment/hospitalization record shows she stated she felt 
out of control due to anxiety attacks.  She had a panic 
attack and mistook her second husband for her first.  She 
stated that her first husband was abusive emotionally, 
physically, and sexually.  Major stressors were detailed: 1) 
Two of her children were living with her abusive first 
husband; one child was described as a drug abuser and a 
truant.  2) She was stressed "by a resurgence of memories 
regarding her personal sexual abuse by her father during the 
ages of four and fourteen."  3) Her eldest daughter was 
pregnant and described as a pathological liar.  She had a 
long history of excessive anxiety.  Preliminary diagnoses 
included: Axis I panic disorder with agoraphobia; PTSD, and 
dysthymia.  A private discharge summary from the same month 
shows the same final diagnoses.  

In a January 2001 private medical record, PTSD/anxiety is 
mentioned as a diagnosis after the Veteran reported she had a 
history of it.  The PTSD diagnosis is not discussed in the 
record, which mostly deals with a sore throat problem.  An 
August 2001 private medical record shows the Veteran reported 
she first had treatment in 1984.  In this record she is 
diagnosed with a panic disorder.  In September to October 
2001 records, the Veteran reported constant anxiety.  A mood 
or bipolar disorder is mentioned in one record and was to be 
ruled out in another (from October 2001).  

A September 2001 intake form from a private psychologist 
shows the Veteran's chief complaint was panic attacks and 
general anxiety.  Current anxiety symptoms began 16 years 
ago.  She reported seeing a psychologist in 1994 when she was 
hospitalized for horrible panic attacks and agoraphobia.  
Past trauma included sexual abuse from the age of four to 
fourteen.  Her first husband was abusive.  Her current 
husband was "a mess" because he was an alcoholic, drug 
addict, and also abusive.  The diagnostic impression was 
anxiety disorder not otherwise specified with panic attacks 
and general anxiety disorder; dysthymia was to be ruled out.  

An April 2007 VA examination report reflects that the claims 
file was reviewed.  The Veteran reported the harassment, 
assault and battery by R.A. to the examiner.  The Veteran's 
prior statements were reviewed.  She reported her current 
symptoms of anxiety and panic attacks.  She mentioned being 
unable to access medical care on a regular basis.  She was 
working outside the home.  She reported abuse as a child.  

The examiner noted the inconsistency of what the Veteran 
claimed happened and what her service records showed.  For 
example, she said she requested an investigation regarding 
the harassment, but no request was shown in her records.  A 
mental status examination showed that the Veteran did not 
trust men or the government.  The diagnosis was PTSD with 
generalized anxiety including panic disorder and agoraphobia.  

The examiner opined that although the Veteran's statements 
fit with her diagnosis, there was a lack of corroboration in 
the file "which makes it difficult to say that these things 
occurred."  He was certain that at some point something 
happened to her ("the behavioral changes that have been 
demonstrated with this female veteran certainly are in line 
with the in-service reported stressor").  The examiner 
stated that due to lack of documentation, the onset was 
difficult to pinpoint.  He found it unique that the Veteran 
had never had any substance abuse issues.  At the time of 
this examination, R.A.'s service personnel records had not 
yet been associated with the file.  

After consideration of all of the evidence in this case, the 
Board finds that service connection for PTSD based on an in-
service personal assault is not warranted.  The Veteran did 
not have combat service, and her claimed stressors must be 
corroborated.  A clear preponderance of the evidence is 
against the claim due to inconsistencies in the testimony and 
statements of the Veteran regarding the claimed inservice 
stressor when compared to the overall record.  

At the outset, it is significant to acknowledge that the 
Veteran has proceeded on the theory that her currently 
diagnosed PTSD is due to an in-service personal assault 
committed by R.A., a superior officer.  

As mentioned, the Board is to assess both the competence and 
credibility of the Veteran.  The Veteran is competent to 
relate what she personally experienced in terms of chronicity 
of symptoms and the continuity of symptoms after service.  
Buchanan v. Nicholson, 451 F.3d at 1336-37.  As for the 
probative value of the Veteran's statements, the Veteran did 
not initially report any details regarding the assault when 
she filed her claim in August 2002.  There was no 
documentation in her personnel file that she asked to be 
transferred to another base as she stated in her July 2003 
notice of disagreement; contrarily, her records show she was 
recommended for re-enlistment if she was willing to try 
another career field.  There were no service treatment 
records advising her on stressors and pregnancy as she 
asserted at the January 2005 Board hearing (Transcript, p 5).  

Additionally, there is no evidence that R.A. was 
investigated, sanctioned, or reprimanded for an assault, 
contrary to the Veteran's July 2003 notice of disagreement 
and January 2005 Board hearing testimony.  In her notice of 
disagreement she stated R.A. was given a general discharge 
and transferred to a new unit.  At the Board hearing she said 
R.A. was transferred to another unit and then discharged 
with, she believed, a bad conduct discharge or general 
discharge due to the findings of the Inspector General.  
(Transcript, p 7).  No such scenario was corroborated by a 
review of R.A.'s records.  Additionally, the July 2009 letter 
from the AFOSI stated they did not find any investigations 
involving R.A. in the 1975 to 1977 timeframe searched.  

The Veteran did not mention R.A. or any in service assault 
when she was admitted to the hospital in April 1994 and 
discussed numerous stressors with the psychologist.  The 
psychologist found PTSD due to stressors mentioned, including 
her abuse by a parent when she was a child.  

There is no showing that any psychologist endorsed the idea 
that she had a "mental block" which would make her unable 
to remember the harassment for years after it happened up 
until she filed her claim.  The VA examiner similarly did not 
promote this idea, although he did record her statement about 
it in the report.  

One piece of evidence potentially weighing in favor of the 
Veteran is that all of her performance reviews were positive 
yet she was not recommended for re-enlistment with her 
current specialty in the service personnel records.  The 
reason given for a career transfer on the May 1977 re-
enlistment form is plausible; the Veteran had a lack of 
personal satisfaction, and there was no suggestion that this 
was due to other factors including her claimed assault by 
another serviceman.  This is reinforced by the May 1977 
record which said she was undecided about re-enlistment.  

The Veteran was been diagnosed with PTSD with generalized 
anxiety disorder including panic disorder and agoraphobia.  
The April 2007 VA examiner did base his medical opinion on 
the premise that the allegation of an in-service stressor was 
plausible.  The examiner based his opinion on the specific 
claimed stressor of an in-service personal assault.  
Essentially the examiner stated that it was possible for the 
Veteran to have acquired her disability during service based 
on what she was alleging.  After examining all of the 
evidence, the Board finds that due to the inconsistencies 
mentioned above, the probative value of the Veteran's 
allegations is compromised.  Since the claimed inservice 
stressor is not corroborated by any credible, convincing 
evidence, there is no basis to related PTSD or any other 
acquired psychiatric disability to service.  The claim is not 
in equipoise and the reasonable doubt rule is not for 
application.  See, 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102.  




ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD is denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


